Exhibit 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made this
                day of                               , 20     , by and between
CORRECTIONS CORPORATION OF AMERICA, a Maryland corporation (the “Company”), and
                                    (the “Recipient”).
WITNESSETH:
     WHEREAS, the Company has adopted the 2008 Stock Incentive Plan (the
“Plan”), which authorizes the Company to award Restricted Stock Units with
respect to its common stock, $0.01 par value per share (the “Common Stock”), to
key employees of the Company and/or its affiliates; and
     WHEREAS, the Company and Recipient wish to confirm the terms and conditions
of an award of Restricted Stock Units to Recipient on
                               , 20       (the “Date of Award”).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed between the parties
hereto as follows:
     1. Definitions. Except as provided in this Agreement (or an election form
executed pursuant to Section 5 of this Agreement), or unless the context
otherwise requires, the terms used herein shall have the same meaning as in the
Plan.
     2. Award of RSUs. Upon and subject to the terms, restrictions, limitations
and conditions stated herein, the Company hereby grants an award (the “RSU
Award”) to Recipient of             Restricted Stock Units (“RSUs”).
     3. Rights; Vesting; Forfeiture.
          (i) The RSUs may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of by Recipient. Any attempted sale,
assignment, or transfer of the RSUs shall be void and of no effect, and the
Company shall have the right to disregard the same on its books and records.
Within thirty (30) days (with the date of payment selected by the Company in its
sole discretion) after the vesting of any of the RSUs in accordance with
Section 3(ii) of this Agreement, the Company shall issue to the Recipient one
share of Common Stock for each vested RSU (subject to the Recipient’s election
of a deferred payment date pursuant to Section 5 of this Agreement).
          (ii) Except as further provided in this Section 3(ii) or in the Plan,
the RSUs shall vest in accordance with Schedule A attached hereto and made a
part hereof, provided that Recipient is employed by the Company or an Affiliate
Corporation (the “Employer”) at all times following the Date of Award and prior
to and on the Vesting Dates (the “Vesting Period”). If, at any time during the
Vesting Period, Recipient’s employment with Employer is terminated for

 



--------------------------------------------------------------------------------



 



any reason other than as a result of the death, Disability or Retirement of
Recipient, all of the unvested RSUs held by such Recipient shall immediately and
automatically be forfeited to the Company without monetary consideration and
shall be automatically canceled. If (i) Recipient shall die while in the employ
or service of the Employer, (ii) Recipient’s employment or service with the
Employer shall terminate by reason of Disability, or (iii) there occurs a Change
in Control, then in any such case all the RSUs shall become immediately vested
and nonforfeitable (to the extent not previously forfeited). If the Recipient’s
employment is terminated as a result of Retirement on or after December 31 in
any fiscal year, but prior to the Vesting Date in such immediately following
fiscal year (as such term is defined in Schedule A), then the applicable portion
of the RSUs, if any, shall vest on the Vesting Date in the manner set forth in
Schedule A despite the fact that the Recipient is no longer an employee of the
Company on such Vesting Date. For purposes of clarity, any RSUs for which the
performance period (as described in Schedule A) ends following the Recipient’s
Retirement shall be forfeited.
          (iii) The Recipient shall not have any voting rights with respect to
the RSUs covered by this RSU Award. The Recipient shall, however, be credited
with dividend equivalents with respect to the RSUs at the time of any payment of
dividends on shares of Common Stock in accordance with the terms set forth in
the Plan and as specified by the Committee in its sole discretion.
     4. RSUs Subject to Plan. This RSU Award and the issuance of shares of
Common Stock in connection therewith shall be subject to, and the Company and
Recipient agree to be bound by, all of the terms and conditions of the Plan, as
the same shall be amended from time to time in accordance with the terms
thereof. A copy of the Plan, as amended, is attached hereto as Exhibit A and
made a part hereof as if fully set out herein.
     5. Deferral Rights. Notwithstanding any other provision of this Agreement,
the Recipient may elect to defer the receipt of the shares of Common Stock
issuable with respect to the RSUs upon the termination of the Vesting Period
until such times as are approved by the Committee and are set forth in the
Recipient’s applicable deferral election form. All deferral elections made by
the Recipient pursuant to this Section 5 shall be made in accordance with
(i) the applicable election form provided by the Committee and (ii) Section 409A
of the Internal Revenue Code of 1986, as amended from time to time. If the
Recipient does not timely elect to defer the receipt of shares of Common Stock
pursuant to this Section 5, then such shares shall be paid to the Recipient in
accordance with Section 3(i) of this Agreement.
     6. Withholding of Taxes. The Recipient acknowledges that the Recipient (and
not the Company) shall be responsible for any tax liability that may arise as a
result of this RSU Award and the issuance of shares of Common Stock in
connection therewith. The Recipient shall remit to the Company a cash amount
sufficient to satisfy, in whole or in part, any federal, state and local
withholding tax requirements arising in connection herewith prior to the
delivery of any certificate for the shares of Common Stock. The Committee may,
in its sole discretion, (a) require the Recipient to satisfy, in whole or in
part, any such withholding tax requirements by having the Company, upon any
delivery of shares of Common Stock pursuant to this Agreement

2



--------------------------------------------------------------------------------



 



(or an applicable election form executed by the Recipient pursuant to Section 5
of this Agreement), withhold from such shares of Common Stock that number of
full shares of Common Stock having a Fair Market Value (determined as the date
Common Stock is issued to the Recipient pursuant to this Agreement or applicable
election form) equal to the amount or portion of the amount required or
permitted to be withheld; or (b) satisfy such withholding requirements through
another lawful method.
     7. Adjustments. The Committee shall make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
RSU Award in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4.2 of the Plan) affecting the
Company, or the financial statements of the Company, or of changes in applicable
laws, regulations, or accounting principles. Such adjustments shall be made in
accordance with Section 4.2 of the Plan.
     8. Governing Law. This Agreement shall be construed, administered and
enforced according to the laws of the State of Maryland, without regard to the
conflicts of laws provisions thereof.
     9. Successors. This Agreement shall be binding upon and inure to the
benefits of the heirs, legal representatives, successors and permitted assigns
of the parties.
     10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of such recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
such address to the other parties in the same manner provided herein.
     11. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
     12. Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.
     13. Headings. Section headings used herein are for convenience of reference
only and shall not be considered in interpreting this Agreement.

3



--------------------------------------------------------------------------------



 



     14. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
     15. Counterparts. This Agreement may be executed by the signatures of each
of the parties hereto, or to a counterpart of this Agreement, and all such
counterparts shall collectively constitute one Agreement. Facsimile signatures
shall constitute original signatures for purposes of this Agreement.
     16. No Guarantee of Favorable Tax Treatment. Although the Company intends
to administer this Agreement so that the RSU Award will be exempt from, or will
comply with, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the Company does not warrant that the RSU Award
made under this Agreement will qualify for favorable tax treatment under
Section 409A of the Code or any other provision of federal, state, local or
foreign law. The Company shall not be liable to the Recipient for any tax,
interest, or penalties that Recipient might owe as a result of the RSU Award
made under this Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on
the day and year first set forth above.

            CORRECTIONS CORPORATION OF AMERICA         By:           Title:     
       

              RECIPIENT:           Signature:        Name (printed):    





--------------------------------------------------------------------------------



 



         

Schedule A





--------------------------------------------------------------------------------



 



EXHIBIT A
CORRECTIONS CORPORATION OF AMERICA 2008 STOCK INCENTIVE PLAN

